UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 11-6942


WILLIAM SHANKLIN,

                Plaintiff - Appellant,

          v.

KENNETH RANDALL SEALS, Major, Police Officer, individually
and in official capacity; STEVEN HATFIELD, Corporal,
Detective, Police Officer, individually and in official
capacity; TRACI BRYLEWSKI, Sergeant, Detective, Police
Officer, individually and in official capacity; BRIAN
SNYDER, Detective, Police Officer, individually and in
official capacity; JASON K. PRICE, Corporal, Detective,
Police Officer, individually and in official capacity; MARK
D.    BEAVERS,   Captain,   Detective,    Police   Officer,
individually and in official capacity; MICHAEL FOLSOM,
Crime Analyst, Master Forensic Specialist, individually and
in official capacity,


                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. M. Hannah Lauck, Magistrate
Judge. (3:07-cv-00319-MHL)


Submitted:   December 20, 2011             Decided:   January 6, 2012


Before MOTZ, DAVIS, and KEENAN, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.
William Shanklin, Appellant Pro Se.     William Franklin Devine,
WILLIAMS MULLEN, Norfolk, Virginia; Lauren Wheeling, WILLIAMS
MULLEN, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            William Shanklin, a Virginia inmate, seeks to appeal

the   district     court’s    order    dismissing        his   42    U.S.C.    § 1983

(2006)     complaint,   the     district          court’s   orders    denying      his

motions for appointment of counsel, and the district court’s

order denying his Fed. R. Civ. P. 60(b) motion for relief. 1                       We

dismiss in part and affirm in part.

            As    a   threshold       matter,       we   dismiss     for    lack   of

jurisdiction      Shanklin’s    appeal       of    the   district    court’s    order

dismissing his § 1983 complaint.                  Parties are accorded thirty

days after the entry of the district court’s final judgment or

order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the

district court extends the appeal period under Fed. R. App. P.

4(a)(5), or reopens the appeal period under Fed. R. App. P.

4(a)(6).     “[T]he timely filing of a notice of appeal in a civil

case is a jurisdictional requirement.”                   Bowles v. Russell, 551

U.S. 205, 214 (2007).

            The   district     court’s    order       dismissing     the   complaint

was entered on the docket sheet on July 27, 2010.                          Shanklin’s

Fed. R. Civ. P. 59(e) and 60(b) motions were not filed within

twenty-eight days after entry of the July 27, 2010 judgment and


      1
       By consent of the parties and designation of the district
court, all proceedings were conducted before a magistrate judge.



                                         3
therefore did not toll the appeal period.                            See Fed. R. Civ. P.

52(b), 59(e); Fed. R. App. P. 4(a)(4)(A).                           Shanklin’s notice of

appeal was filed on July 11, 2011. 2                      Because Shanklin failed to

file a timely notice of appeal or to obtain an extension or

reopening of the appeal period, we dismiss his appeal of the

district court’s July 27, 2010 order.

               Shanklin’s untimely appeal of the order dismissing the

complaint      also     precludes         our    review      of    the   district           court’s

orders    refusing          to    appoint      Shanklin      counsel.           See    Miller     v.

Simmons,       814    F.2d       962,    967    (4th    Cir.      1987).         We    therefore

dismiss    for       lack    of    jurisdiction        his     appeal      of    the       district

court’s orders denying appointment of counsel.

               Turning to the merits of Shanklin’s remaining claim,

we find no abuse of discretion in the district court’s order

denying Shanklin’s Rule 60(b) motion.                        Shanklin has not made the

requisite      showing       for    relief      under     Rule      60(b)(3),         as    he   has

failed    to    “prove       the     misconduct        complained        of     by    clear      and

convincing       evidence          and      demonstrate           that   such         misconduct

prevented      him     from       fully   and     fairly      presenting         his       claims.”

McLawhorn v. John W. Daniel & Co., 924 F.2d 535, 538 (4th Cir.

     2
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                                 4
1991) (internal quotation marks omitted).                  Shanklin also has

failed to demonstrate “extraordinary circumstances” sufficient

to justify relief under Rule 60(b)(6).                 See Reid v. Angelone,

369 F.3d 363, 370 (4th Cir. 2004).

           Accordingly,      we      dismiss     Shanklin’s      appeal   of    the

district     court’s   orders     denying       appointment     of   counsel    and

dismissing his complaint, and we affirm the district court’s

order denying Shanklin’s Rule 60(b) motion.                     We dispense with

oral   argument    because     the      facts    and   legal    contentions     are

adequately    presented   in      the    materials     before     the   court   and

argument would not aid the decisional process.

                                                               DISMISSED IN PART;
                                                                 AFFIRMED IN PART




                                          5